Order denying motion for a physical examination of defendant before trial reversed on the law and the facts, without costs, motion granted, without costs, and matter remitted to the Special Term for designation of one or more physicians to conduct the examination, as well as fixation of time and place. We are of opinion that in actions of this character an application for a physical examination, upon proper facts, should be granted as a matter of public policy, and that orderly procedure is better served by having the examination take place prior to the trial. Hagarty, Davis, Johnston and Taylor, JJ., concur; Lazansky, P. J., not voting.